Citation Nr: 0839170	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type 2.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 through 
August 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for peripheral neuropathy, left lower 
extremity, and entitlement to an initial evaluation in excess 
of 10 percent for peripheral neuropathy, right lower 
extremity are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a statement of April 2005, the veteran appears to have 
raised claims for service connection for high blood pressure.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence does not reveal and the veteran does 
not suggest that he has ever had symptoms similar to or such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment;  or impaired 
abstract thinking.  

2.  There is no competent medical evidence establishing that 
the veteran's diabetes mellitus requires insulin, restricted 
diet and regulation of activities.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased initial rating for his 
service connected PTSD and diabetes mellitus, type 2.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. Evidence to be considered in the 
appeal of an initial rating is not limited to that reflecting 
the then current severity of the disorder. Fenderson v. West, 
12 Vet. App. 119 (1999). A disability must be considered in 
the context of the whole recorded history. Consistent with 
the facts found, the ratings may be higher or lower for 
different segments of the time, i.e., the ratings may be 
"staged." Id.

PTSD
The veteran is rated as 30 percent disabled for PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, which utilizes the 
General Rating Formula for Mental Disorders.  For an increase 
to 50 percent, there must be competent medical evidence 
establishing that the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. 

The evidence of record in this case includes minimal 
outpatient treatment records, an April 2004 VA examination 
report, and the veteran's statements.  The Board observes the 
veteran's representative's October 2008 request for an 
updated VA examination report; however, the evidence does not 
suggest that the veteran's disability has increased in 
severity such that a new examination is warranted.  The 
veteran's May 2005 statement is consistent with the April 
2004 report, as far as symptomology, and there are no more 
recent statements or treatment records indicating a worsening 
of the condition.

The April 2004 VA examination report documents the veteran's 
socially withdrawn nature and isolation, along with an 
exaggerated startle response, difficulty concentrating, 
irritability and hypervigilance.  His wife had recently left 
him due to his tendency to "go into a rampage over things 
that were really not that significant."  He was working 
alone at the time of this examination, due to his inability 
to work well with people.  He reported feeling depressed at 
times.  There were no noted issues with his thought 
processes, and he had no suicidal or homicidal ideations or 
plans and no psychosis or delusions.  While there was 
reported depression and isolation from people, there was no 
notation of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; or other difficulty in establishing and 
maintaining effective work and social relationships.  

2004 outpatient counselling notes continue to document PTSD 
symptoms, including anxiety, intrusive thoughts, and sleep 
disturbance.  The reported symptoms are consistent with those 
found in the VA examination report.

The veteran's April 2005 substantive appeal and his 
representative's May 2005 statement also describe symptoms 
such as social and work related isolation, and guilt.

The medical evidence does not reveal and the veteran does not 
suggest that he has ever had flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; or other 
difficulty in establishing and maintaining effective work and 
social relationships.  While there is evidence of a depressed 
mood and difficulty in establishing relationships, the record 
shows that the veteran's PTSD symptoms most closely 
approximate those found in the criteria for a 30 percent 
rating.  The evidence simply does not warrant a 50 percent 
rating which, as noted above, requires a showing of such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is no basis upon which to grant the veteran's claim.

Diabetes Mellitus
The veteran is also seeking an increased initial rating for 
his service connected diabetes mellitus, type 2.  He is 
presently rated as 20 percent disabled for that 


disability under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  

The evidence of record in this claim includes private and VA 
treatment records, a March 2004 VA examination report, and 
the veteran's statements.

A September 2003 report from a private doctor, Dr. H., shows 
that, at that time, the veteran was instructed regarding 
following a diabetic diet and remaining physically active, 
and had "no other diabetic restrictions."

The March 2004 VA examination report shows that the veteran 
was on insulin at that time and that he at one time had 
hypoglycemia, but "not lately."  He was on a "regular 
diet" and continued to work in a lawn business at the time 
of the examination.  There is no indication in this report 
that his activities were regulated by his diabetes, which is 
the difference between the current 20 percent rating criteria 
and the 40 percent rating.  It is established that the 
veteran is on insulin with a restricted diet, but not that 
his activities are also restricted.  

2004 VA outpatient treatment records show continued 
monitoring of the veteran's diabetes and continued use of 
insulin, but no restriction in activity.  Also, in his April 
2005 substantive appeal, the veteran reported that he 
continued to work in his lawn business.  He reported trouble 
with his legs; however peripheral neuropathy in the lower 
extremities is separately rated in this case.  There is no 
indication in the medical evidence or in the veteran's 
statements that his diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.

The Board observes the veteran's representative's October 
2008 request for an updated VA examination report; however, 
the evidence does not suggest that the veteran's disability 
has increased in severity such that a new examination is 
warranted.  The veteran's April 2005 statement is consistent 
with the April 2004 report, as far as symptomology, and there 
are no more recent statements or treatment records indicating 
a worsening of the condition.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. Because 
the evidence here is not in equipoise, and, in fact, the 
absence of evidence to support the claim suggests that the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz 
v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  There is simply no basis 
upon which to grant the veteran's claim.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the 
United States Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91. Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied with regard to 
these challenges to initial ratings.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, and post-service treatment 
records have been associated with the claims folder.  The 
veteran was afforded a VA examination for each claim and both 
reports 


are associated with the record.  As discussed in the decision 
above, there is no basis upon which to order new VA 
examinations before deciding these claims.  The reports of 
record are sufficient for rating purposes and there is no 
indication in the record that the veteran's disabilities have 
worsened such that new examinations are warranted.  And, the 
veteran has not notified VA of any additional relevant 
evidence.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type 2, is denied.


REMAND

The veteran is seeking an increased initial rating for the 
service connected peripheral neuropathy, left lower 
extremity, and peripheral neuropathy, right lower extremity.  
Each are presently rated a 10 percent rating.  The only 
medical evidence in the claims folder addressing the 
veteran's peripheral neuropathy is the March 2004 VA 
examination report.  That report contains a notation of 
"mild peripheral neuropathy" with a description of 
diminished touch sensation in both feet, and foot movement 
within normal limits, but ankle reflexes absent and dorsalis 
pedis pulses diminished.



In the veteran's April 2005 substantive appeal, he described 
worsening numbing in his legs, with swelling, tingling and a 
feeling like his feet are "shrinking or drawing up."  He 
also reported that there are places on his legs that feel 
like pins are sticking him and other places where there is no 
feeling.  He also reported cramps and joint pain.  This 
description of the veteran's symptoms related to his lower 
extremities suggests that his disability has worsened since 
the March 2004 VA examination.  For this reason, the Board 
finds that an updated VA examination is warranted with regard 
to the veteran's peripheral neuropathy claims.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA neurological 
examination to assess the severity of his 
service connected peripheral neuropathy, 
left lower extremity, and peripheral 
neuropathy, right lower extremity.  Any 
medically indicated tests, such as an EMG 
or nerve conduction studies, should be 
accomplished, if deemed necessary. The 
examination report should describe 
objective and subjective symptoms of 
peripheral neuropathy on each extremity, 
such that it is adequate for a rating 
under the rating criteria for diseases of 
the peripheral nerves found in 38 C.F.R. 
§ 4.124a (2008).

2.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


